PCIJ_A_13_ChorzowFactory-Interpretation_DEU_POL_1927-12-16_JUD_01_ME_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N° 13
Le 16 décembre 1927

 

INTERPRÉTATION
DES ARRETS N% 7 ET 8

(USINE DE CHORZOW) ©

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE,

SERIES A.—No. 13
December 16th, 1927

COLLECTION OF JUDGMENTS

No. 11

INTERPRETATION |
OF JUDGMENTS Nos. 7 AND 8

(THE CHORZOW FACTORY)

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1927

LEYDE
SOCIÉTÉ D’EDITIONS
A.W. SIJTHOFF
1927

 
PERMANENT COURT OF INTERNATIONAL JUSTICE.

ee 1927.
December 16th.
File E. e. XIV.
Docket XIL. 5.

TWELFTH (ORDINARY) SESSION.

Before :

MM. Huser, President,
Lover, Former President,

Lord FINLAY,

MM. NYHOLM,
ALTAMIRA, > judges,
ODA, |
ANZILOTTI,

BEICHMANN,
NEGULESCO,

MM. RABEL,
ERLICH,

Deputy- Judges,

National Judges.

JUDGMENT No. 11.

INTERPRETATION

OF JUDGMENTS Nos. 7 AND 8
CONCERNING THE CASE
OF THE FACTORY AT CHORZOW.

The Government of Germany, represented by Dr. Erich
Kaufmann, Professor at Bonn,
Applicant,
Versus
The Government of Poland, represented by Dr. Thadeus.
Sobolewski, Agent of the Polish Government before the
Polish-German Mixed Arbitral Tribunal,
| Respondent.
JUDGMENT No. II1.— JUDGMENTS Nos.77 & 8 (INTERPRETATION) 5

THE CouRT,
composed as above,
having heard the observations and conclusions of the Parties,

r

delivers the following judgment :

The German Government, by an Application filed with the
Registry of the Court on October 18th, 1927, in conformity
with Article 60 of the Statute and Article 66 of the. Rules
of Court, has submitted to the Permanent Court of Inter-
national Justice a request for an interpretation of Judgments
Nos. 7 and 8 given by the Court on May 25th, 1926, and
July 26th, 1927, respectively, in suits between the German
and Polish Governments, a divergence of opinion having, accord-
ing to the Application, arisen between the two Governments in
regard to the meaning and scope of these two judgments.

It is submitted in the Application:

“that the contention

(1) that in Judgment No. 7 the Court reserved to the
Polish Government. the right to annul by process of
law, even after the rendering of that judgment, the
Agreement of December 24th, 1919, and the entry,
based on that agreement, of the name of the Ober-
schlesische as owner in the land registers ;

(2) that the action brought by the Polish Government
against the Oberschlesische Stickstoffwerke A.-G. before
the Civil Tribunal of Kattowitz, with a view to effect-
ing this annulment, is of international importance in
connection with the suit concerning the Chorzéw
factory (claim for indemnity) now pending before the
Court,

is not in accordance with the true construction of Judgments
Nos. 7 and 8.”

Notice of the German Government’s Application was given,
on the date of filing, in conformity with the terms of Art-
icle 66, paragraph 2, of the Rules, to the Polish Government,
which was at the same time informed that it might, if it
desired to do so, submit its observations upon the request for
an interpretation within a time-limit subsequently fixed by
the Court to expire on November 7th, 1927. When notifying
JUDGMENT No. II. JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 6

the Parties of the decision in regard to this time-timit,
the Court duly drew their attention to the fact that it corre-
sponded, as regards the proceedings for an interpretation,
to the time-limit for the submission of the Counter-Case
provided for, in the case of ordinary proceedings, by Article 38,
paragraph 1, of the Rules of Court. |
On November 7th, 1927, the Polish Government filed with
the Registry “Observations” upon the request for an inter-
pretation of Judgments Nos..7 and 8 made by the German
Government. In these observations it was submitted.

“that effect should not be given to the Request of the
German Government dated October 17th, 1927”.

On receipt of this submission and of the observations leading
up to it, the Court, on November goth, adopted the following
Resolution which was in due course communicated to the
Parties in the case: .

“The Court, having regard to Article 60 of the Statute
and Articles 38 and 66 of the Rules of Court, decides:

(1) to invite the German Government to submit, should
it so desire, on or before November 21st, a written
statement containing, together with further explanations
regarding the submissions of its Application of Octo-
ber 17th, 1927, its observations and conclusions in regard
to the observations filed by the Polish Government ;

(2) to invite the Polish Government to submit, should
it so desire, within the same limit of time, further explana-
tions regarding the submissions of the German Applica-
tion of October 17th, 1927.”

Within the time laid down, the German Government, in
accordance with the Court’s decision, filed a ‘Statement’
in which it was submitted

“(1) that the proceedings in regard to the preliminary
objections raised by the Polish Government should be joined
to the proceedings on the merits ;

(2) that effect should be given to the request made by
the German Government with a view to obtaining an inter-
pretation of Judgments Nos. 7 and 8 in conformity with
Article 60 of the Statute ;

(3) that judgment should be given in accordance with the
submissions of the German Application.”
JUDGMENT No. II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 7

The Polish Government, for its part, announced that it

“did not intend to file further explanations in regard to the
request for an interpretation of Judgments Nos. 7 and 8”.

_ In these circumstances, the Court, in accordance with its.
Resolution of November gth, 1927, held a public sitting on
November 28th, 1927, at which.it heard the oral statements
of MM. Kaufmann and Sobolewski, the Agents of the Govern-
ments concerned in the case. At the conclusion ‘of these
statements, the Court decided to close the hearing, after
having given the Agents an opportunity of replying; where-
upon M. Kaufmann replied briefly, and M. Sobolewski, stating
that in his opinion the previous discussions had completely
exhausted the question, waived his right to reply.

*
+ -*

THE FACTS.

‘In the terms of Judgment No. 7 given by the Court on
May 25th, 1926, in the case between the German and Polish
Governments, in regard to “‘certain German interests in Polish
Upper Silesia’’—which interests, according to the Judgment,
related, amongst other things, to the ‘deletion from the land
registers of the name of the Oberschlesische Stickstoffwerke
A.-G, as owner of certain landed property at Chorzéw, and
the entry, in its place, of the Polish Treasury’—it was
declared ‘‘that the attitude of the Polish Government in regard
to the Oberschlesische Stickstoffwerke .... was not in conformity
with.... the Geneva Convention” concluded on May 15th,
1922, between Germany and Poland.

On the basis of this decision of the Court, the two Govern-
ments entered upon negotiations with a view to a settlement
by friendly arrangement in regard to the claims of the
above-mentioned Company amongst others, by means of the
payment of pecuniary compensation.

These negotiations failed, and the German Government,
having informed the Polish Government that the points of
view of the two Governments seemed so different that it
appeared impossible to avoid recourse to an international
JUDGMENT No. II. JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 8

‘tribunal, filed with the Court on February 8th, 1927, an
Application submitting, amongst other things, “that the
Polish Government is under an obligation to make good the
injury sustained” by the Oberschlesische. in consequence of
the attitude of that Government in respect of the Company
mentioned. The. Polish Government having disputed the
jurisdiction of the Court to entertain the suit thus brought,
the Court, on July 26th, 1927, delivered judgment (No. 8)
upon this objection, deciding to reserve the suit for judgment
-on the merits, and to instruct the President to fix the times
for the deposit of the documents of the written proceedings ;
these times were subsequently fixed m such a way as to
enable the suit on the merits to be ready for hearing on
March ist, 1928. |

According to the Application deposited. by the German
‘Government with the Registry on October 18th, 1927, the
Polish Government: had filed with the District Court of Kato-
‘wice, within the jurisdiction of which are situated the landed
properties in question, known as “the factory of Chorzéw’,
a claim against the Oberschlesische, which claim was served
upon that Company on September 16th, 1927. In this claim
it is—according to the German Government’s Application—
submitted :

“(z) that it should be declared that. the defendant Company
has not become the owner of the landed property at
Chorzéw (vol. XXIII, fol. 725, etc.) ;

(2) that it should be declared that the entry of the
change of ownership in favour of the defendant Com-
pany, made on January 20th, 1920, was null and
void, and that the landed properties mentioned under
No. (1) of these submissions remained the property
of the German Reich, notwithstanding the Auflassung
and entry in the register on January 29th, 1920,
of the defendant Company as owner ;

(3) that it should be declared that, independently of the
laws of July x4th, 1920 (Legal Gazette of the Polish
Republic—pos. 400), and of June 16th, 1922 (Gazette—
pos. 388), the ownership of the landed properties
mentioned under No. (1) falls to the Polish Treasury.”

The statement of the grounds on which these submissions
are based is said to contain the following passage amongst
others :
JUDGMENT No. II.—JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 9Q,

:&“The Judgment fie. No. 7 of the Court] has decided the
dispute from the standpoint of the rules of international law ;
and the Court observes in its reasoning that it does not .
pass any opinion. on the question whether the transfer of
ownership and entry in the land registers. were valid at
municipal“law. The Polish argument based on the objection
that the transaction of December 24th, 1919, was not valid
at municipal law and that consequently the entry of January
29th, 1920, was also invalid, is not discussed by the Court,
which simply rélies on the mere fact of the existence of the
entry. At the same time, however, the Court says that if
Poland wishes to dispute the validity of this entry, it can,
in any case, only be annulled in pursuance of a decision given
by the competent tribunal.

Relying on this judgment, the German Reich, on Febru-
ary 8th, 1927, filed with the Permanent Court of International
Justice at The Hague a new application respecting the indemn-
ity due in consequence of the violation of the rights of the
defendant Company and of those of the Bayerische Stickstoff-
werke, which violation consisted in the taking over of the
factory by the Polish State.

In these circumstances, the Treasury avails itself of the
possibility, reserved to it by the judgment of the Hague
Court, of disputing before the competent tribunal both the
validity of the change of ownership and the entry in the
land register.”

The correctness of these quotations has not been disputed
hy the Polish Government. |

On the other hand, the complete text of the claim served
upon the Oberschlesische on September 16th, 1927, has not
been laid before the Court in the present proceedings. Sim-
ilarly, the text of the decision which, according to information
given during the oral proceedings, has been rendered by
default by the District Court of Katowice upon this claim,
and which is said to have granted to the Polish Government
the relief sought, has not been placed before the Court.

*
* *

THE LAW.

: The request for an interpretation submitted by the German
Government, the conclusions of which are reproduced above,
JUDGMENT No. II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 10

was made under Article 60 of the Statute of the Court, which
runs as follows:

“The judgment is final and without appeal. In the
event of dispute as to the meaning or scope of the judgment,
the Court shall construe it upon the request of any Party.”

The Polish Government having refused to admit the exist-
ence in this case of the conditions required by the article
in question in order that a request for interpretation may be
proceeded with, it is necessary in the first place to consider
whether this contention is well-founded.

From the article it appears that these conditions are the
following :

(x) there must be a dispute as to the meaning and scope
of a judgment of the Court;

(2) the request should have for its object an interpretation
of the judgment. |

As regards the latter condition, the Court is of the opinion
that the expression “to construe” must be understood as |
meaning to give a precise definition of the meaning and
scope which the Court intended to give to the judgment in
question, and the Polish Government does not appear to
claim that this is not its meaning. But it denies the exist-
ence of a dispute between the two Governments as to the
meaning and scope of the judgments referred to in the
German Request, and its submission is that there is no
‘ground for proceeding with the Request.

*

Before examining the question which has thus been raised,
the Court thinks it advisable to define the meaning which
should be given to the terms “dispute’’ and “meaning. or
scope of the judgment’, as employed in Article 60 of the.
Statute.

In so far as concerns the word “dispute”, the Court observes
that, according to the tenor of Article 60 of the Statute, the
manifestation of the existence of the dispute in a specific
manner, as for instance by diplomatic negotiations, is not
required. It would no doubt be desirable that a State
should not proceed to take as serious a step as summoning
JUDGMENT No. II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) II

another State to appear before the Court without having
previously, within reasonable limits, endeavoured to make it
quite clear that a difference of views is in question which
has not been capable of being otherwise overcome. But in
view of the wording of the article, the Court considers that
it cannot require that the dispute should have manifested
itself in a formal way; according to the Court’s view, it
should be sufficient if the two Governments have in fact
shown themselves as holding opposite views in ‘regard to the
meaning or scope of a judgment of the Court. The Court
in this respect recalls the fact that in its Judgment No. 6
{relating to the objection to the jurisdiction raised by Poland
in regard to the application made by the German Govern-
ment under Article 23 of the Geneva Convention concerning
Upper Silesia), it expressed the opinion that, the article in
question not requiring preliminary diplomatic negotiations as
a condition precedent, recourse could be had to the Court as
soon as one of the Parties considered that there was a differ-
ence of opinion arising out of the interpretation and application
of Articles 6 to 22 of the Convention.

In order to realize the meaning of the expression “meaning
or scope of the judgment” in Article 60 of the Statute, this
expression should be compared with the terms of the preceding
article of the Statute, which states that a decision of the
Court has no binding force except between the Parties and ©
in respect of the particular case decided.

The natural inference to be drawn is that the second
sentence of Article 60 was inserted in order, if necessary,
to enable the Court to make quite clear the points which had
been settled with binding force in a judgment, and, on the
other hand, that a request which has not that object does not
come within the terms of this provision. In order that a
difference of opinion should become the subject of a request
for an interpretation under Article 60 of the Statute, there
must therefore exist a difference of opinion between the
Parties as to those points in the judgment in question which
have been decided with binding force. That does not imply
that it must be beyond dispute that the point the meaning
of which is questioned is related to a part of the judgment
having binding force. A difference of opinion as to whether

2
JUDGMENT No. II.—-JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 12

a particular point has or has not been decided with binding
force also constitutes a case which comes within the terms of
the provision in question, and the Court cannot avoid the
duty incumbent upon it of interpreting the judgment in so
far as necessary, in order to adjudicate upon such a difference
of opinion.

It thus becomes necessary to ascertain whether such a
difference of opinion has in fact become manifest in the
present case between the two Governments, as regards the
meaning or scope of Judgments Nos. 7 and 8. The Court
will deal with this question separately in relation to each of
the judgments in question and each of the two contentions
which the conclusions of the German Government impute to
the Polish Government. ‘

In this respect, the facts which preceded the submission
of the Application for an interpretation by the German
Government should be recalled.

In the course of the negotiations entered upon on the basis
of Judgment No. 7, the Polish Government, by a letter of
September gth, 1926, addressed to the German Government, |
had already expressed the opinion that—in so far as the
compensation of the Oberschlesische for the damages which
they claimed to have sustained was concerned—the question
whether, at municipal law, the entry in the land register of
the Company in question as owners of the factory of Chorzéw °
was valid, remained open, independently of the judgment of
the Court. The German Government replied, on October and,
pointing out that the Court had expressly decided that there
was no ground justifying the contention that the transfer of
the factory of Chorzéw to the Oberschlesische did not constitute
an alienation valid at law, and that, consequently, at the
time when the transfer of sovereignty to Poland took place,
the ownership of the factory unquestionably belonged to that
Company and not to the German Reich. “The whole matter”,
the German Government stated, “has been finally settled and
decided by the judgment of the Permanent Court at The
Hague.” The negotiations having failed, and the question of
indemnities having been brought before the Court by the
German Government, Counsel for the Polish Government, in
the course of his pleadings on June 22nd, 1927, in relation
JUDGMENT No. II.—-JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 13

to the jurisdiction of the Court to adjudicate upon this
question, again took up the point of view put forward by
the Polish Government in its letter of September gth, 1926;
and hé then expressly stated that the principle of the right of
the Oberschlesische to compensation was still in dispute, on
the very basis of the said Judgment (Judgment No. 7),
which was said to have reserved to Poland “the right to
dispute the validity of this entry’. From that he inferred
that the question relating to the recognition of the principle
of the compensation claimed did not as yet constitute an
issue as far as concerned the Oberschlesische, pending the
decision by the competent tribunals, that is to say by the
Polish tribunals—before which the Polish Government was on
the point of bringing the matter—, of the question of the
validity of the registration of its title as owner, a question
said to have been reserved by the Court.

The German Agent replied in his pleadings on June 24th:
he disputed the contention that the Court had not so far
given a definite ruling and that it had made a reservation
as to the lawful character under municipal law of the trans-
actions which took place in 1919; he maintained that, in his
opinion, having regard to the grounds and the operative part
of the Judgment, there could be no doubt that the phrase
invoked by Counsel for the Polish Government could not have
the meaning which it was given by that Government, and
that consequently that phrase could not be quoted in argu-
ment against the claims of the German Government. It
should be observed that the Agent for the Polish Government,
who was present at these pleadings before the Court, said
nothing calculated to impugn or modify the said remarks of
Counsel for that Government. On the contrary, he alluded
to them in his own statement before the Court. There is
thus no room for doubt that at the time those were the
views of the Polish Government.

Shortly after the question of jurisdiction had been decided
‘by the Court (Judgment No. 8), the Polish Government
brought against the Oberschlesische the application announced
by its representative during the hearings in June; and the
grounds upon which this application is based, which are given
above, appear to confirm the view that it was indeed brought
JUDGMENT No. II.—JUDGMENTS Nos. 7 & 8 (INTERPRETATION) I4

for the purpose indicated at the time of the hearing in
question. |
From a consideration of these facts, it follows that—whereas

the German Government contends that Judgment No. 7 of
the Court finally decided, with binding effect as concerns the
claim for compensation put forward on behalf of the Ober-
schlesische, the question relating to the right of ownership
possessed by that Company over the factory at Chorzôw,
also under municipal law—the Polish Government supported
the opposite view and, at the same time, relied on a certain
passage in the judgment in question (p. 42) which, according
to its opinion, showed the soundness of this view, and which
might in one sense be described as a reservation. There is
therefore, in so far as the first of the submissions of the
German Government is concerned, a true dispute over a point
which, in accordance with the explanations set out above,
relates to the meaning and scope of Judgment No. 7.

. The Polish Government contends that the passage in question
was not invoked by it as conferring a right of bringing
before the Tribunal of Katowice the Application actually
submitted to that Tribunal, but only as an affirmation by
the Court of a right which that Government already possessed,
apart from any reservation. The Polish Government also
contends that the German request for an interpretation does not
relate to the operative part of the judgment (which, according to
the former Government, can alone be the subject of a request
for interpretation), and asserts that it does not claim that
the operative part contains a reservation of the kind referred
to in submission No. x of the German Government. The
Court, however, is unable to take this view. For it is clear
-in any case that, although it is not contested that the terms
of the operative part of the judgment do not contain the
reservation in question, the fact that the grounds for the
judgment contain a passage which one of the Parties construes
as a reservation (the effect of which would be to restrict the
binding force of Judgment No. 7) or as affirming a right
inconsistent with the situation at law which the other Party
. considers as. established with binding force, allows of the
Court’s being validly requested to give an interpretation fixing
the true meaning and scope of the judgment in question.
JUDGMENT No. II.—JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 15

On the other hand, as regards Judgment No. 8, the Court
considers that the meaning and scope of that Judgment are
not directly affected by the first of the German submissions.
For that Judgment only decides as to the jurisdiction of the
Court to entertain the case submitted by the German Applica-
tion of February 8th, 1927. It may, however, be stated
that certain passages of that Judgment may in this connection
be taken into account as showing the meaning and scope
which the Court, when it pronounced Judgment No. 8,
attributed to Judgment No. 7.

The second of the submissions of the German Government
appears to raise the question of the effect which the applica-
tion made to the Katowice Tribunal might have on the
case pending before the Court with regard to the indemnity
claimed by Germany on the basis of Judgment No. 7. Accord-
ing to the reasoning put forward, it is nevertheless clear
that this submission relates to the application to a particular
case of a point which the German Government considers as
having been settled with binding effect by the judgments
already rendered, but which, according to the Polish Govern-
ment, leaves open the question as to the validity under muni-
cipal law of the transfer of the ownership to the Oberschle-
sische and of its entry in the land register. This second
submission thus also refers, implicitly, to a disputed question
relating to the meaning and scope of Judgment No. 7. On
the other hand, as regards Judgment No. 8, the Court confines
itself to a reference to what it has stated on this subject -in
relation to the first of the German submissions. .

eg

Having thus shown that the submissions of the German
Government both comprise requests for the interpretation of
the Court’s Judgment No. 7, the Court must now proceed to |
consider what may be regarded as the merits of the suit.

In so doing, the Court does not consider itself as bound
simply to reply ‘‘yes” or “no” to the propositions formulated
in the submissions of the German Application. It adopts
this attitude because, for the purpose of the interpretation
of a judgment, it cannot be bound by formule chosen by the
JUDGMENT No. II. JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 16

Parties concerned, but must be able to take an unhampered
decision. This view is consistent with the present terms of
Article 66 of the Rules of Court. In fact, according to this
article—which was intended by the Court to furnish informa-
tion indispensable in regard to proceedings for interpreta-
tion—, the application submitting the request for an inter-
pretation shall contain:

“{a) a specification of the judgment the interpretation of
which is requested ;
“(b) an indication of the precise point or points in dispute.”

Whereas Article 35 of the Rules, which deals with an applica-
tion instituting ordinary proceedings, requires ‘‘an indication
of the claim”, Article 66 provides for “an indication of the
.... points in dispute”. And whereas, in the case of ordinary
procedure, Article 40 of the Rules provides for the compulsory
submission of Cases containing, as an essential part, ‘“a
statement of conclusions’, Article 66 only mentions optional
“observations’ and “further explanations’ to be furnished
upon the invitation of the Court.

The Court therefore considers that it should interpret the
“submissions” of the German Application of October 18th,
1927, as simply constituting an indication, within the meaning
of Article 66 of the Rules, of the points the meaning and
scope of which are in dispute between the Parties. Construed
in any other way, the Application in question would not
satisfy the express conditions laid down by the above-
mentioned article; and the Court, as it has already had occa-
sion to observe in previous judgments, may within reasonable
limits disregard the defects of form of documents placed
before it. . .
| Adopting the standpoint indicated above, it is to be observed
that, on analysis, the two submissions formulated in the
German Application are seen to refer to the same disputed
point regarded from two different aspects. This point, which
has been sufficiently defined above, relates to the passage
appearing on page 42 of Judgment No. 7, which passage
the Polish Government has cited in the claim brought by it
before the Tribunal of Katowice; this passage is as follows:
JUDGMENT No, II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 17

“Tf Poland wishes to dispute the validity. of this entry,
it can, in any case, only be annulled in pursuance of a
decision given by the competent tribunal.”

In reality, therefore, what the German Government seeks
is an interpretation of this passage—considered in relation
to the Judgment as a whole—from two aspects, namely that
of its meaning and that of its scope.

Proceeding first of all to consider the first of these aspects,
the Court observes that, considered by themselves, the terms
of the passage above quoted may give the impression that
the Court meant to reserve to Poland the right to obtain
from the Polish Courts a decision whicli would apply to the
case settled by Judgment No. 7, to the effect that the Ober-
schlesische was not, from the point of view of municipal
law, validly entered as owner of the Chorzéw factory.

The argument, in the course of which the lines quoted
above occur, is as follows (p. 42):

“With regard to the argument of the Respondent to the
effect that the contract of December 24th, 1919, and the
transfer of ownership on the following January 28th-zoth,
by means of Auflassung and entry in the land register,
are fictitious or fraudulent, it should in the first place be
observed that the Court cannot consider this argument,
in so far as it may be assumed that the intention of the
Respondent is to support it, by considerations of German
municipal law, as an independent one; for the Polish
law, the application of which in regard to the Chorzéw
factory has led to the present dispute between the two.
Powers, is based neither directly nor indirectly on the
validity or invalidity, from the standpoint of German
municipal law, of the transfer of the properties covered
by it; it is based exclusively on the date of the transfer
in ‘relation to November rith, 1918. In the next place,
it must be observed that the Court, in the exercise of the
jurisdiction granted by Article 23 of the Geneva Convention,
will not examine, save as an incidental or preliminary
point, the possible existence of rights under German
municipal law.

The Court has already observed that from the point .of
view of international law, the transaction under considera-
tion must, in its opinion, be regarded as effective and
as entered into in good faith. The Court has found
in the arguments advanced by Poland in support of the
above-mentioned contention no reasoning calculated to
JUDGMENT No. 11.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 18

modify, from the standpoint of municipal law, the conclu-
sion at which it has thus arrived on the basis of interna-
tional law. In the present case, in fact, the Court holds
that the Oberschiesische’s right of ownership of the
Chorzé6w factory must be regarded as established, its
name having been duly entered as owner in the land
register. If Poland wishes to dispute the validity of
this entry, it can, in any case, only be annulled in
pursuance of a decision given by the competent tribunal ;
this follows from the principle of respect for vested rights,
a principle which, as the Court has already had occasion
to observe, forms part of generally accepted international
law, which, as regards this point, amongst others, consti-
tutes the basis of the Geneva Convention.

This is true, though, as is pointed out by Poland, the
contracts of December 24th, 1010, had been concluded
at a time when, not having been entered in the commercial
register, the Oberschlesische possessed as yet no legal
personality. The Court, in fact, notes that the contracts
in question were concluded after the creation of the
Oberschlesische and by its regularly appointed Directors ;
it further notes that the transfer of the Chorzéw factory
was effected by means of the Auflassung, a transaction
of the nature of a contract, and of the entry in the
land register, which formality took place only after the
entry of the Oberschlesische in the commercial register.
Moreover, by acts extending over a period of more than
two years, all the Parties concerned have clearly shown
that they still recognized the validity of the contracts
in question.” |

In the first place—and this is expressly stated earlier in
the Judgment (p. 35)—it follows from this reasoning that
the Court found it necessary,.in order to reply to submission
2a of the German Government’s Application in the suit then
under consideration, to decide, though as an incidental and
preliminary point, the question raised by Poland’s contention
that the contract of December 24th, 1019, the transfer of
ownership (i.e. of the Chorzéw factory to the Oberschlesische)
effected on January 28th-29th following, the Auflassung and
the entry in the land register, were fictitious and fraudulent.

Again it follows, amongst other things, that the Court
found in the arguments of Poland nothing calculated to modify,
from the standpoint of municipal law, the conclusion at
JUDGMENT No. II,— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) IQ

which it arrived on the basis of.international law; but that,
on the contrary, the Oberschlesische’s right of ownership
of the Chorzéw factory was established, “its name having
been duly entered as owner in the land register’. This
latter part of the sentence cannot be regarded either as
constituting the only reason upon which the Court based
the result at which it arrived, nor as dependent upon failure
to act in the manner indicated in the lines which follow it
in the above quotation. These lines are rather to be regarded
as containing an additional argument, drawn from generally
accepted international law. Though from the use of the
present tense it may be concluded that the Court had:in
view the possibility of the institution by Poland, even after
the judgment, of proceedings with a view to obtaining the
annulment of the entry by means of a decision of the com-
petent municipal tribunals, it would be contrary to the whole
of the reasoning to construe it as a reservation implying that
the binding effect of the Judgment given—and more espe- .
cially of paragraph 2a of the operative part thereof (“that
the attitude of the Polish Government in regard to the
‘Oberschlesische Stickstoffwerke and Bayerische Stickstoffwerke
Companies was not in conformity with Article 6 and the
following articles of the Geneva Convention”’)—were to depend
on the result of such proceedings instituted subsequently.
Such a reservation would in fact have the result of depriving
conclusion 2a of the Judgment of its logical and necessary
foundation, and would thus give that conclusion merely the
character of a provisional decision. |

And the Court has also expressed itself to this effect in
Judgment No. 8 (p. 15). It there stated, in regard to
the transfer of the factory to the Oberschlesische, that it
held—amongst other things—‘“that the Oberschlesische’s right
of ownership must be regarded as established, and could have
been disputed only before a competent tribunal”. As regards
the passage appearing on page 31 of Judgment No. 8, which
runs as follows:

“"... it follows that once dispossession has taken
place without previous investigation of the right of owner-
ship, the possible undertaking of this investigation in
order to justify such dispossession after it has taken

3
JUDGMENT No. II.—-JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 20

place, cannot undo the fact that a breach of the Geneva
Convention has already taken place, or affect the Court’s
jurisdiction”,

this also seems to show that, in the intention of the Court,
subsequent action on the part of the Polish Government to
justify, after the event, its attitude in respect of the Ober-
schlesische, could not enter into account.

. Having thus established the meaning to be attributed to
the passage in regard to which it has been requested to
construe Judgment No. 7, the Court. will now proceed to
consider the scope of the Judgment, which scope forms the
subject of submission No. 2 of the German Application.

As has been recalled above, the Court, by that Judgment,
decided that the attitude of the Polish Government in regard
to the Oberschlesische was not in conformity with the pro-
visions of the Geneva Convention. This conclusion, which has
now indisputably acquired the force of ves judicata, was based,
amongst other things, firstly, on the finding by the. Court
that, from the standpoint of international law, the German
Government was perfectly entitled to alienate the Chorzéw
factory, and, secondly, on the finding that, from the stand-
point of municipal law, the Oberschlesische had validly acquired
the right of ownership to the factory—and these findings
constitute a condition essential to the Court’s decision. The
finding that, in municipal law, the factory did belong to the
Oberschlesische. is consequently included amongst the points
decided by the Court in Judgment No. 7, and possessing
binding force in accordance with the terms of Article 59 of
the Statute. The very context in which the passage in question
occurs is calculated to establish the right of ownership of the
Oberschlesische from the standpoint of municipal law.

The Court’s Judgment No. 7 is in the nature of a declara-
tory judgment, the intention of which is to ensure recognition
of a situation at law, once and for all and with binding force
as between the Parties; so that the legal position thus estab-
lished cannot again be called in question in so far as the
legal effects ensuing therefrom are concerned. .

The Court has had occasion in Judgment No. 7 (p. 19) to
state its opinion upon the question whether Article 59
of the Court’s Statute prevents it from rendering purely
JUDGMENT No. II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 21

declaratory judgments; it answered this question in the
negative, stating that the object of Article 59 is simply to prevent
legal principles accepted by the Court in a particular case
‘from being binding also upon other States or in other disputes.

In this connection, the Court thinks it right to make the
following statement: The proceedings on the merits in the case
concerning the compensation claimed by the German Govern-
ment on the basis of Judgment No. 7 are still pending, and the
written procedure will not be terminated until March Ist,
1928. Judging from the observations of the Agent for the
Polish Government, it is possible that that Government may
wish in this suit to rely. on the result of the action brought
by it before the Tribunal of Katowice against the Oberschlesische.
No plea of litispendency has been formulated in this connec-
tion. At all events, the obligation incumbent upon the Court
under Article 60 of the Statute to construe its judgments
at the request of any Party, cannot be set aside merely
because the interpretation to be given by the Court might
possibly be of importance in another case which is pending.
The interpretation adds nothing to the decision, which has
acquired the force of ves judicata, and can only have binding
force within the limits of what was decided in the judgment
construed. |

Moreover, the Court, when giving an interpretation, refrains
from any examination of facts other than those which it
has considered in the judgment under interpretation, and
consequently all facts subsequent to that judgment. Sim-
ilarly, the Court abstains from any consideration of the effect
which the judgment to be construed might exercise upon
submissions made by the Parties in another case or otherwise
brought to its knowledge. It confines itself to explaining, by
an interpretation, that upon which it has already passed
judgment.

FOR THESE REASONS,
The Court, having heard both Parties,
gives judgment as follows, by eight votes to three:
JUDGMENT No. II.— JUDGMENTS Nos. 7 & 8 (INTERPRETATION) 22

That, in Judgment No. 7, the Court did not reserve to
the Polish Government the right of asking by process of
law, even after the rendering of that Judgment and with
application to that particular case, for a declaration that the
entry, in pursuance of the Agreement of December 24th, 1919,
of the name of the Oberschlesische Stickstoffwerke A.-G. in
the land registers as owners of the Chorzéw factory is null
and void; but that, by the aforesaid Judgment, the Court
meant to recognize, with binding effect between the Parties
concerned and in respect of that particular case, amongst other
things, the right of ownership of the Oberschlesische Stick-
stoffwerke A.-G. in the Chorzéw factory under municipal law.

Done in English and French, the French text being author-
itative, at the Peace Palace, The Hague, this sixteenth day of
December 1927, in three copies, one of which is to be placed
in the archives of the Court and the others te be forwarded
to the Agents of the applicant and respondent Parties respect-
ively,

(Signed) Max HUBER,

President.

(Signed) À. HaMMARSKJOLD,
Registrar.

Mr. Moore, Judge, took part in the discussion and voted
for the adoption of the present Judgment, but had to leave
The Hague before judgment was delivered.

M. Anzilotti, Judge, declaring that he is unable to concur
‘in the Judgment delivered by the Court, and availing him-
self of the right conferred on him by Article 57 of the Statute,
has delivered the separate opinion which follows hereafter.

(Initialled) M. H.
(Initialled) À. H.
